DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 and 8/4/2021 was considered by the examiner.
Drawings
The drawings filed on 3/31/2021 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specification
The disclosure is objected to because of the following informalities.  In paragraph [0014], “ACAC” converter, should be - - ACDC - -.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAMIYA MASAHIRO et al. (JP2018-195142A; hereinafter Masahiro). 
MASAHIRO teaches regarding claim 1, a printer system (shown in figure 1) comprising: a first apparatus 11 including a first voltage source 111 configured to convert an inputted AC voltage (from 71b) to a first DC voltage (from 112) and configured to output the converted first DC voltage 112, and a first controller 103 operable by a voltage based on the first DC voltage 112 outputted from said first voltage source; and a second apparatus 12 including a second voltage source 211 configured to convert an inputted AC voltage (from 72b) to a second DC voltage 
Regarding claim 4, the first controller 103 and said second controller 200 are communicable with each other, and wherein said second controller 200 controls the state of said switching portion 214 from the connection state to the non-connection state in response to notification from said first controller 103 of transition from the first state to the second state.
Regarding claim 9, said first apparatus is a printer (MFP) including an image forming portion for forming an image on a recording material, and wherein said second apparatus is an option apparatus (server 12) connected to said printer.
Regarding claim 10, Masahiro teaches an apparatus 100 operable in a connected state to a printer (figure 1), comprising: a voltage source (111, 211) configured to convert an inputted AC voltage to a first DC voltage and configured to output the converted DC voltage; a controller 200 operable on the basis of a second DC voltage 211 outputted from the printer; and a first switching portion 214 configured to switch a state thereof between a connection state in which the AC voltage is supplied to said voltage source and a non-connection state in which supply of the AC voltage is cut off (abstract; switch 214 is switch 116 via wire 118 or converter 211).
Regarding claim 11, said controller controls said switching portion so as to switch the state of said switching portion from the connection state to the non-connection state in response to an instruction from the printer (abstract; each connection state is also a non-connection state for the heater switch 116 or converter 211).
Regarding claim 12, the printer is capable of switching a state thereof between a first state in which a printing operation is executed and a second state in which electric power consumption of the printer is reduced than in the first state, and wherein the instruction from the printer is notified to said controller in response to transition from the first state to the second state (abstract; figure 2; .
Allowable Subject Matter
Claims 2-3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  ZHANG (CN 105262921A) teaches a printing device having two power saving states.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANA GRAINGER/Examiner, Art Unit 2852



QG